DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This Office Action is in response to the application filed on 03/09/2021.
3.	The IDS submitted on 03/09/2021 is considered and entered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,949,756. This is a statutory double patenting rejection.
 
Current application 17/196,593
US 10,949,756
1. A system of storing, programming, and instantiating configurable electronic characters on electronic channels, the system comprising: a computer system comprising: a storage device that stores a plurality of configurable electronic characters each received from a third party entity, the plurality of configurable electronic characters comprising at least a first electronic character from a first entity and a second electronic character from a second entity, wherein each electronic character is programmable by one or more of a plurality of customization rules that specify a custom behavior or content of each electronic character upon instantiation; one or more physical processors programmed by computer program instructions that, when executed, cause the computer system to: generate a customization interface comprising a selectable listing of the plurality of configurable electronic characters and a plurality of customization options for customizing a selected one of the plurality of configurable electronic characters; provide 

2. The system of claim 1, wherein the user device provides an augmented reality display, 

3. The system of claim 1, wherein the user device provides a virtual reality display, and wherein the electronic character is instantiated in the virtual reality display based on a position relative to another virtual reality element.

4. The system of claim 1, wherein the computer system is further programmed to: receive, from the first entity, a default character attribute that defines a default property of the electronic character, wherein the first customization option customizes the default property.

5. The system of claim 4, wherein the default character attribute defines a default behavior of the electronic character.



7. The system of claim 4, wherein the default character attribute defines a default appearance of the electronic character.

8. The system of claim 1, wherein the first customization option comprises a digital representation of an additional object to be added to an appearance of the electronic character.

9. The system of claim 1, wherein the computer system is further programmed to: receive an indication from the first entity that customizations to the electronic character must be approved by the first entity; generate a request to approve the first customization rule and/or the first customization option; and




11. The system of claim 1, wherein the first condition comprises a requirement that a user- controlled object within a virtual world is at a virtual location within the virtual world.

12. The system of claim 1, wherein the first condition comprises a requirement that the user device is at a recognized event.

13. The system of claim 1, wherein the first condition comprises a requirement that a media content playing in the real-world is recognized.

14. The system of claim 13, wherein the media content comprises audio without video.

15. The system of claim 13, wherein the media content comprises video.



17. The system of claim 13, wherein the media content comprises a video game.

18. The system of claim 17, wherein the first condition comprises a requirement that a particular level has been achieved or is based on in-game state of the video game.

19. The system of claim 18, wherein the computer system is further programmed to: obtain a plurality of campaigns, each including at least a campaign initiating event, a campaign terminating event; determine that a campaign that is associated with the electronic character and the first customization rule is to be executed based on the campaign initiating event and the campaign terminating event; and execute the campaign, wherein a plurality of user devices, including the user device, are monitored to 

20. The system of claim 1, further comprising the user device, which is programmed to: instantiate an electronic interface; receive, from the computer system, the first customization rule and an indication to instantiate the electronic character using the first customization rule; and instantiate the electronic character in the electronic interface responsive to receipt of the first customization rule and the indication to instantiate the electronic character.


2. The system of claim 1, wherein the user device provides an augmented reality display, and wherein the electronic character is instantiated in the augmented reality display based on an anchor recognized in a real-world environment.

3. The system of claim 1, wherein the user device provides a virtual reality display, and wherein the electronic character is instantiated in the virtual reality display based on a position relative to another virtual reality element.

4. The system of claim 1, wherein the computer system is further programmed to: receive, from the first entity, a default character attribute that defines a default property of the electronic character, wherein 

5.  The system of claim 4, wherein the default character attribute defines a default behavior of the electronic character.

6. The system of claim 4, wherein the default character attribute defines a default personality of the electronic character.

7. The system of claim 4, wherein the default character attribute defines a default appearance of the electronic character.

8. The system of claim 1, wherein the first customization option comprises a digital representation of an additional object to be added to an appearance of the electronic character.



10. The system of claim 1, wherein the first condition comprises a requirement that the user device is at a geolocation.

11. The system of claim 1, wherein the first condition comprises a requirement that a user-controlled object within a virtual world is at a virtual location within the virtual world.

12. The system of claim 1, wherein the first condition comprises a requirement that the user device is at a recognized event.



14. The system of claim 13, wherein the media content comprises audio without video.

15. The system of claim 13, wherein the media content comprises video.

16. The system of claim 15, wherein the first condition comprises a requirement that a particular playback time has been achieved in the video.

17. The system of claim 13, wherein the media content comprises a video game.



19. The system of claim 18, wherein the computer system is further programmed to: obtain a plurality of campaigns, each including at least a campaign initiating event, a campaign terminating event; determine that a campaign that is associated with the electronic character and the first customization rule is to be executed based on the campaign initiating event and the campaign terminating event; and execute the campaign, wherein a plurality of user devices, including the user device, are monitored to determine whether the first condition of the first customization rule has been met by any one of the plurality of user devices, and wherein the indication is received from the user device based on the monitored devices.





 
CONCLUSION

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowen (US 20190108292 A1) is directed to COMPUTER AIDED SYSTEMS AND METHODS FOR CREATING CUSTOM PRODUCTS.
Bowen is closely related to the current invention. Bowen discloses a computer-aided design system enables physical articles to be customized via printing or embroidering and enables digital content to be customized and electronically shared. A user interface may be generated that includes an image of a model of an article of manufacture and user customizable design areas that are graphically indicated on the image corresponding to the model. A design area selection may be received. In response to an add design element instruction and design element specification, the specified design element is rendered in the selected design area on the model image. Customization permissions associated with the selected design area are accessed, and using the customization permissions, a first set of design element edit tools are selected and rendered. User edits to the design element may be received and rendered in real time. Manufacturing instructions may be transmitted to a printing system.
6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR 
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
  /TADESSE HAILU/  Primary Examiner, Art Unit 2173